Case 1:20-cv-20887-CMA Document 1-6 Entered on FLSD Docket 02/27/2020 Page 1 of 2




                  EXHIBIT “D”




  {EXHIBIT A: }
                   Case 1:20-cv-20887-CMA Document 1-6 Entered on FLSD Docket 02/27/2020 Page 2 of 2


pr_firstname pr_lastname pr_instname pr_npi   sv_diag_nbr sv_diag2_nbr sv_proc_nbr   sv_ymdeff sv_ymdend sv_ymdpaid sv_amtcharge sv_amtpay
PARAGON      CTING       PARAGON     12250714 S161XXA     R51          99283         20161203 20161203   20170327   73400        6604
CONTRA       SERVICES    CONTRACTIN 59
                         G SERVICES
                         INC

UNIVERSITY   MIAMI       UNIVERSITY   13969462 S161XXA    R51          R450          20161203   20161203   20170306   50076      2671
OF           HOSPITAL    OF MIAMI     08
                         HOSPITAL
